[DO NOT PUBLISH]

                        IN THE UNITED STATES COURT OF APPEALS

                               FOR THE ELEVENTH CIRCUIT
                                ________________________           FILED
                                                          U.S. COURT OF APPEALS
                                       No. 10-11642         ELEVENTH CIRCUIT
                                   Non-Argument Calendar     OCTOBER 15, 2010
                                 ________________________        JOHN LEY
                                                                  CLERK
                          D.C. Docket No. 2:09-cr-00044-WKW-WC-1

UNITED STATES OF AMERICA,

lllllllllllllllllllll                                          Plaintiff-Appellee,

                                            versus

WILLIE JAMES HASLEY,

lllllllllllllllllllll                                          Defendant-Appellant.

                                ________________________

                          Appeal from the United States District Court
                              for the Middle District of Alabama
                                ________________________

                                      (October 15, 2010)



Before TJOFLAT, MARTIN and ANDERSON, Circuit Judges.

PER CURIAM:

         Willie James Hasley pled guilty to possession of a firearm by a convicted
felon, in violation of 18 U.S.C. § 922(g)(1), and the district court sentenced him to

prison for term of 18 months, at the low end of the Guidelines sentencing range of

18 to 24 months. Hasley appeals his sentence on two grounds. First, the district

court erred in refusing to reduce his base offense level of 14 by six levels pursuant

to U.S.S.G. § 2K2.1(b)(2) because he possessed the firearm for a lawful sporting

purpose. According to Hasley, the court should have granted him the reduction

because he was hunting raccoons, a lawful game animal, with a weapon lawful for

hunting such an animal and in raccoon hunting season. Second, his sentence is

substantively unreasonable because the court improperly considered offenses for

which he was arrested but never convicted and his personal characteristics,

including the facts that he dropped out of high school in the 11th grade, has an IQ

of 51, and has been classified as mildly mentally retarded and as a schizophrenic,

mitigated in favor of a lower sentence.

                                          I.

      Section 2K2.1 of the Guidelines applies to firearm offenses, including

possession of a firearm by a convicted felon. U.S.S.G. § 2K2.1(a). In relevant

part, § 2K2.1 provides that, “[i]f the defendant . . . possessed all ammunition and

firearms solely for lawful sporting purposes or collection, and did not unlawfully

discharge or otherwise unlawfully use such firearms or ammunition, decrease the

                                          2
offense level determined above to level 6.” U.S.S.G. § 2K2.1(b)(2). The

commentary to the Guidelines provides that, “lawful sporting purposes or

collection [i]s determined by the surrounding circumstances . . . includ[ing] the

number and type of firearms, the amount and type of ammunition, the location and

circumstances of possession and actual use, the nature of the defendant’s criminal

history (e.g., prior convictions for offenses involving firearms), and the extent to

which possession was restricted by local law.” U.S.S.G. § 2K2.1, comment. (n.6).

A district court should review all of these surrounding circumstances when

determining the applicability of § 2K2.1(b). United States v. Skinner, 968 F.2d

1154, 1156 (11th Cir. 1992).

      We find no clear error in the district court’s finding that Hasley did not

possess the shotgun and ammunition “solely for lawful sporting purposes.” As an

initial matter, the evidence regarding Hasley’s hunting violations under Alabama

law and additional prior hunting violations was undisputed. Although Hasley

argues that, in applying § 2K2.1(b), a court should focus primarily on the

lawfulness of the sporting activity, including whether the game hunted could

lawfully be hunted, whether the firearm possessed could be used to hunt that

game, and whether the game was in season, the Guidelines expressly requires the

court to consider a broader list of factors, including “the number and type of

                                          3
firearms, the amount and type of ammunition, the location and circumstances of

possession and actual use, the nature of the defendant’s criminal history (e.g., prior

convictions for offenses involving firearms), and the extent to which possession

was restricted by local law.” U.S.S.G. § 2K2.1 comment. (n.6). Because Hasley’s

interpretation would have required the court to ignore a number of relevant

circumstances listed in the Guidelines, his argument fails.

      Hasley was cited for, and pled guilty to, several Alabama hunting violations

committed while he was possessing the shotgun, including hunting and trapping

without a license. The undisputed facts demonstrate that his hunting activity was

in violation of state law; hence, the court did not err in denying him the

§ 2K2.1(b)(2) base offense level reduction.

                                         II.

      We determine whether a sentence is substantively unreasonable under the

abuse-of-discretion standard. Gall v. United States, 552 U.S. 38, 56,

128 S.Ct. 586, 600, 169 L.Ed.2d 445 (2007). Our review is deferential. If, as

here, the sentence is within the Guidelines sentencing range, we ordinarily expect

that it is reasonable. United States v. Talley, 431 F.3d 784, 788 (11th Cir. 2005).

      When reviewing a sentence for reasonableness, we evaluate whether the

sentence imposed by the district court fails to achieve the purposes of sentencing

                                          4
under 18 U.S.C. § 3553(a)(2). Id. at 788. While a district court is required to

evaluate all of the § 3553(a) factors, it is permitted to attach greater weight to one

factor over others. United States v. Shaw, 560 F.3d 1230, 1237 (11th Cir. 2009),

cert. denied, 129 S.Ct. 2847 (2009). Thus, a defendant’s personal disagreement

with the court’s assessment of one or more of the factors will not be a sufficient

reason to vacate as unreasonable a district court’s careful consideration of the §

3553(a) factors. See United States v. Valnor, 451 F.3d 744, 752 (11th Cir. 2006).

      Hasley has failed to demonstrate that his sentence is unreasonable. The

record establishes that the court considered his arguments and all of the § 3553(a)

factors, and it sufficiently set forth a reasoned basis for its sentence. His position

that the court should not have considered his prior arrests that did not result in

convictions, is meritless. Shaw, 560 F.3d at 1232-35, 1239-40.

      AFFIRMED.




                                           5